internal_revenue_service department of the treasury number info release date index no washington dc person to contact telephone number refer reply to cc fip b03 plr-142941-02 date date dear this letter contains general information regarding making an election under sec_475 f of the internal_revenue_code the code to use the mark-to-market method_of_accounting sec_5 of revproc_99_17 provides general procedures for a taxpayer making an election under sec_475 of the code for a taxable_year beginning on or after date included in this section is the requirement that a statement described in sec_5 must be filed no later than the due_date without regard to extensions of the original federal_income_tax return for the taxable_year immediately preceding the election_year and must be attached either to that return or if applicable to a request for an extension of time to file that return section dollar_figure of revproc_99_17 states that the statement referred to in sec_5 must describe the election being made the first taxable_year for which the election is effective and in the case of an election under sec_475 of the code the trade_or_business for which the election is made moreover of revproc_99_17 superseded by revproc_99_49 1999_2_cb_725 superseded by revproc_2002_9 c b states that the original form_3115 must be attached to the taxpayer’s timely filed including any extensions original federal_income_tax return for the year_of_change sec_4 of revproc_99_17 states that if a taxpayer described in sec_3 scope makes an election under sec_5 and the taxpayer’s method_of_accounting for its taxable_year immediately preceding the election_year is inconsistent with sec_475 of the code the taxpayer is required to change its method_of_accounting to comply with its election the filing of the statement required by sec_5 and dollar_figure of revproc_99_17 is the operative procedure for properly making an election under sec_475 of the code the filing of form_3115 is an administrative requirement to implement the election consequently the fact that a taxpayer’s form_3115 is attached to an untimely filed federal_income_tax return will not negate an otherwise properly made election under sec_475 of the code if you have any questions about this letter please call the undersigned or at sincerely yours alice m bennett chief branch office of associate chief_counsel financial institutions and products by_______________________ robert b williams senior counsel enclosures copy of this letter copy for sec_6110 purposes
